PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Grief Flexibles Trading Holding B.V.
Application No. 15/257,377
Filed: 6 Sep 2016
For: ORIENTED TAPE FOR THE PRODUCTION OF WOVEN FABRICS AND PRODUCTS PRODUCED THEREFROM
:
:
:
:	DECISION ON PETITION
:
:
:


This letter is a response to the petition under 37 CFR 1.182 filed February 22, 2022, requesting a statement of the status of the instant application and acceptance of the appeal forwarding fee. 

The petition of February 22, 2022, as it relates to 37 CFR 1.182, is dismissed in view of the petition decision of September 9, 2022.

37 CFR 1.181(a)(1) states:

Petition may be taken to the Director: (1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court…

37 CFR 1.182 states:

All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).

The appeal in the instant application was dismissed on December 13, 2021, for a failure to pay the appeal forwarding fee. See 37 CFR 41.45. The petition to accept the appeal forwarding fee is therefore properly treated as a petition to reinstate an appeal dismissed in the Technology Center. Accordingly, this request is appropriate for treatment under 37 CFR 1.181, by the Technology Center Director. See Manual of Patent Examining Procedure (MPEP) § 1002.02(c)(9).  

The decision by the Technology Center Director issued on September 9, 2022, in the instant application dismissed the requested relief of the petition of February 22, 2022. As there is no relief requested in the instant petition that would be appropriate under 37 CFR 1.182, the petition under 37 CFR 1.182 is dismissed. 

Telephone inquiries concerning this communication should be directed to Katherine Zalasky McDonald at (571) 270-7064. Telephone inquiries concerning the examination of the application should be directed to the patent examiner of record.


/JASON OLSON/
__________________
Jason Olson
Acting Deputy Director
Office of Petitions